Citation Nr: 0939643	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  04-18 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for a surgical scar on the left foot.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force 
from July 1987 to February 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  The case has been before the Board 
on a previous occasion, and was remanded in November 2007 for 
evidentiary development.  All actions required with the 
remand have been accomplished, and the case is ripe for 
appellate review.  

The Veteran was afforded a Travel Board hearing in August 
2007.  A transcript is of record.  


FINDING OF FACT

The Veteran has a five-inch scar on her left foot that is a 
residual of a bunionectomy; the scar is painful, is causative 
of some impairment in daily activities with regard to 
selection of footwear, and the pain has been noted during a 
VA clinical examination; there is no interference with 
employment or need for hospitalization associated with the 
scar.  


CONCLUSION OF LAW

The criteria for a 10 percent initial rating, but no more 
than 10 percent, for a surgical scar on the left foot, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.118, Diagnostic Codes 7801-05 (2008); 38 C.F.R. § 4.118, 
Diagnostic Codes 7801-05 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009), significantly 
changed the law prior to the pendency of this claim.  VA 
issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of VA with respect to the duty to 
assist the Veteran with a claim.  In the instant case, the 
Board finds that VA fulfilled its duties to the veteran under 
the VCAA.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
and, inform the claimant about the information and evidence 
the claimant is expected to provide.  While no longer 
required, in this case it was requested that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court of Appeals for Veterans' Claims 
(Court) issued a decision in Dingess v. Nicholson, 19 Vet. 
App. 473, 484, 486 (2006), which held that VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) mandate notification of all five elements of a 
service connection claim.  Those five elements include (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  This notice must also inform the Veteran on how 
VA determines that a disability rating and an effective date 
for the award of benefits will be assigned if the claim is 
granted.  Id.  

In November 2003, March 2007, and June 2008 VCAA letters to 
the Veteran, she was informed about the information and 
evidence not of record that is necessary to substantiate her 
initial rating claim, the information and evidence that VA 
will seek to provide, and the information and evidence the 
claimant is expected to provide.  In addition, the March 2007 
letter provided the Veteran notice regarding the evidence and 
information needed to establish a disability rating and 
effective date, as outlined in Dingess-Hartman.   

In Vazquez-Flores v. Peake, 22 Vet App. 137 (2008), the Court 
of Appeals for Veterans Claims held that more specific notice 
was necessary for an increased rating claim, to include 
providing the applicable rating criteria.  Because the claim 
for an initial compensable rating for the Veteran's surgical 
scar is a downstream issue from that of service connection, 
Vasquez notice was not required when the RO developed this 
claim.  See VAOPGCPREC 8-2003 (Dec. 22, 2003); Dingess v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  Moreover, Vazquez-
Flores was recently overruled in part, eliminating the 
requirement that such notice must include information about 
the diagnostic code under which a disability is rated, and 
notice about the impact of the disability on daily life.  See 
Vazquez-Flores v. Shinseki, Nos. 2008-7150, 2008-7115 (Fed. 
Cir. Sept. 4, 2009).  In any event, although not required, 
the Veteran was provided with the specific language of the 
diagnostic criteria in a supplemental statement of the case.  

It is also pertinent to note that the Veteran is represented 
by the Alabama Department of Veterans Affairs, and that 
organization is presumed to have knowledge of the applicable 
criteria for rating surgical scars.  Neither the Veteran nor 
her representative have pled prejudicial error with respect 
to the content or timing of VCAA notice.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining 
evidence needed to substantiate her claim, the Board finds 
that all necessary assistance has been provided in this case.  
The evidence includes service treatment records and post-
service pertinent medical records, including VA examination 
reports.  There is no indication of any additional relevant 
evidence that has not been obtained.  With respect to the 
clinical examinations, the Board finds that the Veteran was 
provided thorough VA examinations addressing the severity of 
the surgical scar on the left foot.  These evaluations are 
adequate for rating purposes, and there is no duty to provide 
another examination or to obtain an additional medical 
opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2008).  See also 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Legal Criteria-Initial Ratings/General

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

For claims for increased rating which arise out of an initial 
grant of service connection, the Board must consider the 
application of "staged" ratings for different periods from 
the filing of the claim forward, if the evidence suggests 
that such a rating would be appropriate.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
Veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis

The Veteran was granted service connection for a surgical 
scar on the left foot in a May 2003 rating decision; however, 
the disability was not found to be severe enough to warrant 
compensation.  Essentially, the Veteran argues that her scar 
is painful, and that she is entitled to a higher rating.  

There are two VA examination reports of record that mention 
the surgical scar on the left foot.  The earliest of these, 
dated in April 2003, stated that there was a five-inch scar 
on the left foot, which was 1/8 of an inch wide and well-
healed.  At that time, there was no scar pain, and the scar 
did not adhere to underlying tissue.  The scar was not 
unstable, and there was no elevation, depression, or edema 
present.  Though pain was not reported, there was numbness 
over the entire left foot.  

The most recent VA examination, dated in March 2005, was not 
specifically targeted to address the severity of the surgical 
scar; however, it is mentioned in the diagnostic evaluation.  
Specifically, the examiner noted that the Veteran had a 3.5-
inch, well-healed scar on the left foot.  Following this 
latest assessment, the Veteran did require treatment for foot 
pain in a clinical setting.  Although the scar is not 
specifically mentioned (the Veteran has other service-
connected residual disability in the left foot), a clinical 
note of August 2005 reports a complaint of left foot pain 
over a six month period, with a history of reconstructive 
surgery (for which the scar is a residual).  

Essentially, the Veteran contends that her scar is painful, 
and that it causes some limitations in her daily activities.  
She has specifically stated that because of the discomfort of 
her scar, she cannot wear formal footwear, and that this has 
been frustrating to her.  Pain is something that is 
perceptible by the senses, and thus, is something on which 
the Veteran, as a layperson, is competent to report.  
See Espiritu, 2 Vet. App. at 494.  Thus, the Board does not 
dispute that the Veteran has pain in her scar, and that the 
pain causes limitation of activities as she has reported.  

Diagnostic Code 7805 (2008) provides that other scars are to 
be rated on limitation of function of the affected part.  38 
C.F.R. § 4.118.

Diagnostic Code 7801 provides ratings for scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion.  Scars that are deep or that cause limited motion in 
an area or areas exceeding 6 square inches (39 sq. cm.) are 
rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 
provides that scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  Note (2) provides that 
a deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118.

Diagnostic Code 7802 provides ratings for scars, other than 
the head, face, or neck, that are superficial or that do not 
cause limited motion.  Superficial scars that do not cause 
limited motion, in an area or areas of 144 square inches (929 
sq. cm.) or greater, are rated 10 percent disabling.  Note 
(1) to Diagnostic Code 7802 provides that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118.

Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars.  Note (1) to Diagnostic Code 7803 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118.

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  Note (1) 
to Diagnostic Code 7804 provides that a superficial scar is 
one not associated with underlying soft tissue damage.  Note 
(2) provides that a 10 percent rating will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable rating.  38 C.F.R. § 
4.118.  Diagnostic Code 7804 also directs the rater to see 38 
C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118.

The Board notes that on September 23, 2008, VA amended the 
criteria for evaluating scars.  See 73 Fed. Reg. 54,708 
(Sept. 23, 2008).  The amendments are only effective, 
however, for claims filed on or after October 23, 2008, 
although a claimant may request consideration under the 
amended criteria.  In this case, the veteran has not 
requested such consideration.  

Although the initial 2003 examination report noted no pain in 
the scar, the Veteran has consistently attested to pain, and 
has had a clinical consultation which revealed pain in the 
entirety of the left foot, including the scar.  The Board 
will resolve any doubt in the Veteran's favor, and accept her 
contentions that the scar is painful (during examination or 
any other time), and thus will assign the 10 percent rating.  
See 38 C.F.R. § 4.118, Diagnostic Code 7804.  

Regarding an evaluation higher than 10 percent, it is noted 
that the 10 percent evaluation is the maximum schedular award 
for a superficial, non-disfiguring scar that causes pain 
under the "old" criteria applicable to this claim.  There 
is no basis in the rating criteria for a rating higher than 
10 percent.  

The Veteran has not shown that her employment is markedly 
impaired, or that she requires frequent hospitalization for 
the condition.  As such, there is no need to refer the claim 
pursuant to 38 C.F.R. § 3.321(b) to the Director of VA's 
Compensation and Pension Service for consideration of an 
extraschedular evaluation in excess of the now-assigned 
maximum 10 percent rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).





	(CONTINUED ON NEXT PAGE)



ORDER

A 10 percent initial disability rating for a surgical scar on 
the left foot is granted, subject to the statutes and 
regulations applicable to the payment of monetary benefits.    


____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


